Citation Nr: 1546384	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a respiratory disorder, claimed as emphysema and sleep apnea.

3.  Entitlement to service connection for hypertension, to include as secondary to a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Following a May 2014 Travel Board hearing, the claims on appeal were remanded in July 2014 and February 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disorder and for hypertension are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record does not show an etiological link between a current back disorder and service.







CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was furnished with a 38 C.F.R. § 3.159(b)(1) notice letter that was fully compliant with the Dingess/Hartman considerations in July 2011.  Additionally, the questioning and testimony from the May 2014 Travel Board hearing reflects that the undersigned Veterans Law Judge provided further information about the elements of a service connection claim and the type of evidence needed to support such a claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has afforded the Veteran a comprehensive VA examination addressing his claim for service connection for a back disorder, with etiology opinions based upon a claims file review.  Relevant VA and private medical records have been obtained, and there is no suggestion of additional relevant medical evidence that has not been obtained to date.  

Overall, the Board is satisfied that there has been full compliance with VA's duties to notify and assist the Veteran in regard to the back disorder claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis and organic neurological diseases, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case at hand, the Veteran's service treatment records, including his November 1957 separation examination report, are entirely negative for any complaints or treatment pertaining to the back.  

Low back pain was first noted in the record (a VA outpatient treatment report) in June 2000.  The Veteran was further treated for low back pain of two days' duration in August 2012, at which time he reported periodic low back pain since striking his back while trying to secure a barge in the 1950s in the military.  He was assessed with back pain, most consistent with sciatica.  The records from August 2012 do not contain further commentary as to etiology.

The Veteran underwent a May 2015 VA spine examination, with an examiner who diagnosed degenerative arthritis of the spine following imaging studies of the thoracolumbar spine.  An opinion from that date (contained in Virtual VA) indicates, with regard to the spine, only that degenerative joint disease could represent age-related changes.  The examiner addressed the etiology of this disorder in a June 2015 addendum.  This examiner confirmed reviewing the claims file and found that it was "at least as likely as not (50% or greater probability)" that the back disorder was incurred in or caused by service.  In rendering a rationale, however, the examiner appeared to contradict this opinion, noting only that there was no record evidence available until 2000 (when the Veteran entered the VA healthcare system),  that there was no service treatment record documentation of back complaints, and that the separation examination was negative for any back concerns.  In a July 2015 addendum, the examiner stated that the previous opinion should have read as less likely than not (less than 50% probability) that the Veteran's claimed disorders, including the back, were incurred in or caused by the claimed in-service, event, or illness.  The same rationale as before was presented as to the back disorder.  Although the Veteran was described as a reliable historian, and his assertions of events were not discounted, there was noted to be no medical documentation to substantiate them.  

In reviewing the medical evidence of record, the Board observes that there is no indication of any complaints of, or treatment for, a back disorder in service, or for over 40 years thereafter (i.e., until the beginning of VA treatment in 2000).  The VA examiner's opinion, initially contradictory but later clarified, is consistent with this record in indicating that - even accepting the Veteran's history as reliable - there exists no causal relationship between the current back disorder and service.

The Board thus turns to the Veteran's lay contentions.  During his May 2014 hearing, he described an incident in service in which he injured his back on a barge.  He has contended that he has since had back pain.  The Board observes that this testimony is consistent with the history described during VA treatment in August 2012.

In assessing the Veteran's contentions, the Board does not question his in-service history, his contentions of continuing back pain, or the sincerity of his contentions.  Moreover, in certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the probative value of this lay evidence must be compared to that of the medical evidence of record.  Here, the probative value of the Veteran's contentions is markedly reduced by the fact that over 40 years passed between his separation from service and his initial back complaints in 2000.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Moreover, his current back diagnosis (degenerative arthritis) must be established by x-ray and is not capable of self-diagnosis by a lay person without medical training, expertise, or credentials.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board is thus compelled to find that the Veteran's lay assertions are of markedly less probative value than the VA examiner's opinion, particularly when viewed in the context of the entire medical record.

Overall, the preponderance of the evidence is against the claim for service connection for a back disorder, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provisions of 38 U.S.C.A. § 5107(b) are not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a back disorder is denied.


REMAND

In its February 2015 remand, the Board requested that the Veteran be examined to ascertain the etiology of his claimed respiratory disorder and hypertension, to include the question of whether a respiratory disorder had a causal effect on hypertension.  The examination reports and opinions of record, however, do not address these questions adequately and are in part based upon a profoundly inaccurate factual premise.  All of these reports were prepared by the same nurse practitioner, and the Board questions whether a more specialized medical professional might be better suited to address the matters on appeal.

A VA sleep apnea examination from May 2015 contains a notation that the Veteran has obstructive sleep apnea, with a date of diagnosis of 2002.  A VA respiratory conditions (other than tuberculosis and sleep apnea) examination report contains a notation that the Veteran does not have or has ever had a respiratory condition.  The Board would point out that this is profoundly inaccurate, as VA treatment records beginning in August 2001 clearly indicate restrictive lung disease, and he was also treated for chronic obstructive pulmonary disease (COPD) beginning in May 2013.  Separately, a VA hypertension examination from May 2015 confirms the diagnosis of hypertension.

In an opinion from the same date (contained in the Virtual VA file), the examiner indicated that when the Veteran began VA treatment in 2000, he did not note any lung problems.  Since the Veteran had no specific diagnosed lung condition, it was less likely than not that the lung condition was due to service, asbestosis exposure, or an isolated acute episode of pharyngitis.  Sleep apnea was not diagnosed until decades after separation from the military, and there was no documentation in the service treatment records to indicate that the Veteran had any complaints or symptoms associated with sleep apnea.  Thus, it was less likely than not that the Veteran's sleep apnea was related to military service, asbestos exposure, or the isolated acute episode of pharyngitis that was treated and cleared up without any documentation of sequelae.   

The examiner further addressed the etiology of these disorders in a June 2015 addendum.  This examiner confirmed reviewing the claims file and found that it was "at least as likely as not (50% or greater probability)" that the disorders on appeal (back, respiratory, hypertension) were incurred in or caused by service.  In rendering a rationale, however, the examiner appeared to flatly contradict this nexus opinion, noting only that there was no record evidence available until 2000 (when the Veteran entered the VA healthcare system); that there was no service treatment record documentation of hypertension or respiratory complaints; and that the separation examination was negative for any respiratory or hypertension concerns.  The examiner again stated that currently there was no diagnosed respiratory condition in the available medical record.

In a July 2015 addendum, the examiner stated that the previous opinion should have read as less likely than not (less than 50% probability) that the Veteran's claimed disorders were incurred in or caused by the claimed in-service, event, or illness.  Although the Veteran was described as a reliable historian, and his assertions of events were not discounted, there was no medical documentation to substantiate them.  The examiner noted again that the Veteran had no evidence of a current lung condition; she then contradictorily stated that the pharyngitis noted in a March 1954 service treatment record "can be related to a current lung condition."  As the Veteran had no evidence of a lung condition, it was less likely as not that hypertension is caused by the lung condition, nor could the hypertension be aggravated by the lung condition.  The examiner did not state in any way whether any causal relationship existed between the currently diagnosed sleep apnea and hypertension.

In a further addendum, dated in August 2015, the examiner noted that the service treatment records indicated no complaints at the time of release from active duty, with no mention of any complaints even remotely associated with sleep apnea while in the military.  There was noted to be a lack of medical evidence available to show a direct link between asbestos exposure and sleep apnea.  Rather, the Veteran was diagnosed with sleep apnea more than 40 years after his separation from service.  The acute episode of pharyngitis that was documented in 1954 in the service treatment records was treated and resolved, per the notes.  There was no mention of sequelae, including at separation.  The examiner noted that acute infections from over 40 years ago do not lead to sleep apnea.  

After reviewing the above reports and opinions, the Board is concerned that the examiner completely failed to acknowledge the Veteran's previously diagnosed restrictive lung disease and COPD, which was present during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim).  These previous diagnoses should have been fully considered before the examiner determined that the Veteran had no current respiratory disorder, other than sleep apnea.  Aside from that, the examiner failed to ascertain whether the sleep apnea, defined under 38 C.F.R. § 4.97, Diagnostic Code 6847 as a disorder of the respiratory system, contributed to cause or worsen the claimed hypertension.  These deficiencies must be addressed by a more detailed VA examination, conducted by a physician.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter, addressing his claims (including under 38 C.F.R. § 3.310) and requesting that he provide information as to all VA and private treatment for his claimed respiratory disorder (including sleep apnea) and hypertension.

2.  The Veteran should next be afforded a VA medical examination, with a physician who has reviewed the entire claims file.  Attention should be directed to the VA records beginning in August 2001 indicating a diagnosis of restrictive lung disease.  The examiner is requested to interview the Veteran as to the history of his claimed respiratory disorder (including sleep apnea) and hypertension.

Based upon the examination results, the interview, and the claims file review, the examiner is requested to address the following:

1) During the pendency of this appeal (since May 2011), which diagnoses of the respiratory system are appropriate?  The examiner is directed to the August 2001 and subsequent records showing restrictive lung disease, the May 2013 VA record showing COPD, and the May 2015 VA examination showing sleep apnea.  If restrictive lung disease or COPD are not present, the examiner should explain this finding.

2) For each respiratory disorder present during the pendency of this appeal, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service, including reported asbestos exposure therein.

3) The examiner is also requested to provide an opinion as to whether hypertension is at least as likely as not: 1) etiologically related to service, or 2) caused or aggravated by a respiratory disorder.

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Then, the claims for service connection for a respiratory disorder and for hypertension must be readjudicated.  If the determination of either claim is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


